Exhibit 10.2

LEASE TERMINATION AGREEMENT

THIS LEASE TERMINATION AGREEMENT (this “Agreement”) is entered into as of this
25th day of September, 2012 (the “Execution Date”), by and between BMR-HAMPSHIRE
LLC, a Delaware limited liability company (“Landlord,” as successor-in-interest
to Metropolitan Life Insurance Company (“Prior Landlord”), as
successor-in-interest to BHX, LLC, as trustee of 205 Broadway Realty Trust
(“Original Landlord”)), and IDENIX PHARMACEUTICALS, INC., a Delaware corporation
(“Tenant”).

RECITALS

A. WHEREAS, Original Landlord and Tenant entered into that certain Amended and
Restated Lease dated as of October 25, 2003, as amended by that certain First
Amendment to Lease dated as of March 15, 2007, by and between Prior Landlord and
Tenant (together and as the same may have been further amended, amended and
restated, supplemented or otherwise modified from time to time, the “Lease”),
whereby Tenant leases certain premises (the “Premises”) from Landlord at 60
Hampshire Street in Cambridge, Massachusetts (the “Building”);

B. WHEREAS, Tenant desires to relocate its operations to 320 Bent Street in
Cambridge, Massachusetts (the “Bent Premises”), pursuant to that certain Lease
(the “Bent Lease”) dated on or about the Execution Date, by and between Tenant
and BMR-Rogers Street LLC, an affiliate of Landlord (“Landlord’s Affiliate”);
and

C. WHEREAS, Landlord and Tenant desire to terminate the Lease in accordance with
the following provisions.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Termination Date. The termination date of the Lease shall be the date that is
(a) thirty (30) days after the actual Term Commencement Date (as defined in the
Bent Lease) under the Bent Lease, which shall be evidenced by written
acknowledgment in the form attached as Exhibit D to the Bent Lease or (b) such
earlier date that Tenant surrenders possession of the Premises to Landlord (the
“Termination Date”), subject to the performance by the parties of the provisions
hereof. In the event that the actual Term Commencement Date (as defined in the
Bent Lease) occurs after the expiration date of the Term under the Lease (i.e.,
December 31, 2013, the “Lease Expiration Date”), then the Term shall be extended
until the actual Term Commencement Date under the Bent Lease occurs; provided,
however, that Tenant’s use of the Premises during any extension of the Lease
beyond the Lease Expiration Date shall be subject to Tenant’s obligation to
obtain an extension of the special variance under the City of Cambridge Noise
Control Ordinance, Cambridge City Code, Section 8.16.090(B) (the “Noise
Ordinance”) granted by the City of Cambridge License Commission. The Lease shall
remain in full force and effect until the Termination Date, and the parties
hereto shall continue to comply with all of the terms and conditions of the
Lease until and on the Termination Date.

Form dated 5/3/07



--------------------------------------------------------------------------------

2. Rent. From and after the actual Term Commencement Date (as defined in the
Bent Lease), Tenant shall not be required to pay Base Rent and Additional Rent
with respect to the Premises pursuant to the Lease (but shall still be required
to comply with all other terms and conditions of the Lease, including but not
limited to Article 7 of the Lease); provided, however, that if Tenant remains in
the Premises beyond thirty (30) days after the actual Term Commencement Date (as
defined in the Bent Lease) under the Bent Lease, then, in addition to all other
remedies Landlord may have at law, in equity or under the Lease, (a) Tenant
shall be deemed to be a tenant at sufferance subject to the terms and conditions
of the Lease, except that monthly Base Rent shall equal one hundred fifty
percent (150%) of the Base Rent during the last thirty (30) days prior to the
actual Term Commencement Date (as defined in the Bent Lease) under the Bent
Lease, (b) Tenant shall pay for all Additional Rent with respect to the Premises
and (c) Tenant shall be liable to Landlord for any and all damages suffered by
Landlord as a result of such holdover, including any lost rent or consequential,
special and indirect damages.

3. Termination of Lease. Provided that the conditions of this Agreement are
satisfied, the Lease shall be fully and finally terminated as of the Termination
Date and shall no longer be of any force or effect, except for those provisions
that, by their express terms, survive the expiration or earlier termination
thereof.

4. Noise Cooperation. Tenant hereby agrees to provide Landlord with all
non-privileged written and oral reports, studies, data, testimony, submissions,
community correspondence and information (collectively, the “Noise Documents”)
produced by Tenant or Tenant’s neighbors, contractors, subcontractors and
consultants and their respective employees, agents and invitees (collectively,
the “Tenant Parties”) relating to (a) noise levels at the Building or Premises,
(b) compliance with and special variances to the Noise Ordinance related to the
Building or Premises, (c) noise complaints from surrounding neighbors related to
the Building or Premises and (d) submissions to and testimony before the City of
Cambridge License Commission related to Subsections 3(a)-(c). In addition,
Tenant agrees that Landlord shall have the right to engage, retain and consult
with any of Tenant’s consultants, including, but not limited to, Cavanaugh Tocci
Associates, Inc. Tenant further agrees that, as needed and at the request of
Landlord, it shall and shall cause the Tenant Parties to attend any City of
Cambridge License Commission meetings or hearings (or meetings or hearings
before any other governmental board) related to Subsections 3(a)-(d) and to meet
with Landlord and Landlord’s contractors, subcontractors and consultants and
their respective employees, agents and invitees in connection with Landlord’s
use, alteration and leasing of the Building and efforts to mitigate noise levels
at the Building. From the Execution Date through the Termination Date, Tenant
agrees to assist Landlord with additional noise testing, including, but not
limited to, periodic shutdowns of Tenant’s equipment and systems at the
Premises. The provisions of this Section shall survive until the date that is
one (1) year following the Term Commencement Date (as defined in the Bent Lease)
under the Bent Lease.

5. Security Deposit. Pursuant to the Lease, Tenant has deposited with Landlord
Silicon Valley Bank Letter of Credit No. 1437360 (the “Letter of Credit”) in the
amount of Seven Hundred Fifty Thousand Dollars ($750,000). Pursuant to the terms
of the Bent Lease, Tenant shall maintain the Letter of Credit until the
Termination Date hereunder, but shall add Landlord’s Affiliate as a beneficiary
thereunder. Within five (5) business days after the Termination Date, Tenant
shall replace the Letter of Credit with a new letter of credit pursuant to the
Bent Lease in the amount of Seven Hundred Fifty Thousand Dollars ($750,000.00)
that secures Tenant’s obligations under the Bent Lease, reflects the Bent
Premises and is issued to Landlord’s Affiliate as beneficiary.

 

2



--------------------------------------------------------------------------------

6. Release of Liability. Conditioned on the performance by the parties of the
provisions of this Agreement, Landlord and Tenant fully and unconditionally
release, cancel, annul, rescind, discharge, disclaim, waive and release any and
all rights and benefits it may have under the Lease arising from and after the
Termination Date, except (a) for those provisions that, by their express terms,
survive the expiration or earlier termination thereof and (b) Tenant’s
obligations under the Lease to pay for utilities, operating expenses, the
property management fee and any other sums due pursuant to the terms of the
Lease for the period prior to the Termination Date, including as part of any
annual true-up.

7. Quitclaim. To the extent, if any, that the Lease gives Tenant any right,
title or interest in or to the Premises, Tenant does hereby remise, release and
quitclaim to Landlord such right, title or interest in or to the Premises and
shall execute and deliver to Landlord any documentation reasonably requested by
Landlord to effect or document such remise, release and quitclaim.

8. Condition of Premises. On or prior to the Termination Date, Tenant shall
surrender the Premises to Landlord in the condition required by the Lease upon
termination, including, but not limited to, Sections 2.7, 7.3, 7.4 and 7.5
thereof.

9. Representation of Parties. Each party represents that it has not made any
assignment, sublease, transfer, conveyance or other disposition of the Lease or
any interest therein, nor made or entered into any agreement that would result
in any mechanic’s lien or other claim, demand, obligation, liability, action or
cause of action arising from or with respect to the Lease or the Premises.

10. Miscellaneous.

a. Voluntary Agreement. The parties have read this Agreement and the mutual
releases contained in it, and have freely and voluntarily entered into this
Agreement.

b. Attorneys’ Fees. If either party commences an action against the other party
arising out of or in connection with this Agreement, the substantially
prevailing party shall be entitled to recover from the losing party reasonable
attorneys’ fees and costs of suit.

c. Successors. This Agreement shall be binding on and inure to the benefit of
the parties and their successors and assigns.

d. Counterparts. This Agreement may be executed in one or more counterparts
that, when taken together, shall constitute one original.

e. Defined Terms. Capitalized terms not otherwise defined herein shall have the
meanings given them in the Lease.

 

3



--------------------------------------------------------------------------------

f. Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation or obtaining of this Agreement, other than Richards
Barry Joyce & Partners LLC (“Broker”), and agrees to indemnify, defend and hold
Landlord harmless from any and all cost or liability for compensation claimed by
any broker or agent, other than Broker, employed or engaged by it or claiming to
have been employed or engaged by it.

a. Amendment. This Agreement may only be amended or modified by written
agreement between the parties.

b. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State in which the Premises are located, without
regard to conflict of law principles.

c. Entire Agreement. This Agreement sets forth the entire understanding of the
parties relating to the transaction it contemplates, and supersedes all prior
understandings, whether written or oral. There are no obligations, commitments,
representations or warranties relating to them except those expressly set forth
in this Agreement.

d. Confidentiality. The terms of this Agreement shall be confidential, and each
party agrees not to disclose the terms to any other person or entity, other than
such person’s attorneys, lenders, accountants, consultants, brokers and
advisors, provided that such recipients agree to maintain the confidentiality of
such information, unless such terms are required to be disclosed pursuant to
applicable laws or by order of a court of competent jurisdiction, pursuant to
such party’s customary accounting and reporting practices or to investors in the
normal course of business.

e. Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors, assigns, parents, subsidiaries,
divisions and affiliates.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
hereinabove first written.

 

LANDLORD: BMR-HAMPSHIRE LLC, a Delaware limited liability company By:   /s/
Robert Sistek Name:   Robert Sistek Its:   Vice President TENANT: IDENIX
PHARMACEUTICALS, INC., a Delaware corporation By:   /s/ Ronald C. Renaud, Jr.
Name:   Ronald C. Renaud, Jr. Its:   CEO and President

 

5